Title: To George Washington from Elizabeth Willing Powel, 17 November 1792
From: Powel, Elizabeth Willing
To: Washington, George

 

My dear Sir
[Philadelphia] November 17th 1792

After I had parted with you on Thursday, my Mind was thrown into a Train of Reflections in Consequence of the Sentiments that you had confided to me. For tho’ they were not new, yet I had flattered myself that a nearer View of the Consequences that would probably ensue upon your quitting a Trust, upon the proper Execution of which the Repose of Millions might be eventually depending, would have pointed out to you the Impropriety, or to use a stronger Word, the Impracticability of carrying your Intentions into Effect—Regard for you and Anxiety for the Wellfare of our common Country, have determined me to submit to your Consideration the Thoughts which have occured to me on this Subject, and which, I think, it would be inconsistent with my Friendship for you to withold. That you have obtained the Love, Respect and Confidence of the Citizens of the United States is a Fact as well substantiated as any that we are in Possession of; and, be assured, that I am as superior to the Meanness of Adulation as you are incapable of receiving it with Pleasure. Your honest Mind is not a Soil for it to take Root in, nor are your Ears attuned to listen, with Delight to the Syren Song of Flattery; nor, on the other Hand, do I mean to give you Pain by wounding your feelings. I well know your invincible Diffidence, and your Sensibility with respect to public Opinion; on the last therefore I must lay some Stress. Be assured that a great Deal of the well earned Popularity that you are now in Possession of will be torn from you by the Envious and Malignant should you follow the bent of your Inclinations. You know human Nature too well not to believe that you may have Enemies. Merit & Virtue, when placed on an Eminence, will as certainly attract Envy as the Magnet does the Needle. Your Resignation wou’d elate the Enemies of good Government and cause lasting Regret to the Friends of humanity. The mistaken and prejudiced Part of Mankind, that see thro’ the Medium of bad Minds, would ascribe your Conduct to unworthy Motives. They would say that you were actuated by Principles of self-Love alone—that you saw the Post was not tenable with any Prospect of adding to your Fame. The Antifederalist would use it as an Argument for dissolving the Union, and would urge that you, from Experience, had found the present

System a bad one, and had, artfully, withdrawn from it that you might not be crushed under its Ruins—that, in this, you had acted a politic Part. That a Concurrence of unparralelled fortunate Circumstances had attended you—That Ambition had been the moving spring of all your Actions—that the Enthusiasm of your Country had gratified your darling Passion to the Extent of its Ability, and that, as they had nothing more to give, you would run no farther Risque for them—that as Nature had not closed the Scene while your Carreer was glorious you had, with profound Address, withdrawn yourself from a Station that promised nothing to your Ambition, and that might eventually involve your Popularity. The Federalists consider you as their own and glory in the Possession. They gave what a great and generous People might offer with Dignity and a noble Mind receive with Delicacy. They made no Oblation on the Altar of Idolatry or Vanity; their Offering was the Effect of Gratitude, Respect, Affection and Confidence to the Man that had, materially, assisted them in rearing and establishing the glorious Fabric of Liberty. Will you withdraw your Aid from a Structure that certainly wants your Assistance to support it? Can you, with Fortitude, see it crumble to decay? or, what is still worse behold the Monster Licentiousness, with all his horrid Attendants, exalted on its Ruins? I know you cannot you will not. But you will say that there are Abilities and Virtues in other Characters equall to the Task; admitting the Fact, it does not prove the Expediency of the Inference you have drawn from it, If there is not a Confidence in those Abilities and that Integrity they cannot be beneficially applied. I will venture to assert that, at this Time, you are the only Man in America that dares to do right on all public Occasions. You are called to watch over the Welfare of a great People at a Period of Life when Man is capable of sustaining the Weight of Government. You have shewn that you are not to be intoxicated by Power or misled by Flattery. You have a feeling Heart, and the long Necessity of behaving with Circumspection must have tempered that native Benevolence which otherwise might make you too compliant, the Soundness of your Judgement has been evinced on many and trying Occasions, and you have frequently demonstrated that you possess an Empire over yourself. For Gods sake do not yield that Empire to a Love of Ease, Retirement, rural Pursuits, or a false Diffidence of Abilities which those that best know you so justly appreciate; nay your very Figure is

calculated to inspire Respect and Confidence in the People, whose simple good Sense associates the noblest qualities of Mind with the heroic Form when it is embellished by such remarkable Tenets of Mildness and calm Benevolance—and such I believe was the first Intention of Nature. You love philosophic Retirement; convince the World then that you are a practical Philosopher, and that your native Philanthropy has induced you to relinquish an Object so essential to your Happiness. To do this I am certain that you need only give free Exercise to those Sentiments of patriotism and Benevolence which are congenial to your Bosom. Attend to their Verdict—Let your Heart judge of its Truth—Its Decrees will be confirmed by Posterity. That you are not indifferent to the Plaudits of the World I must conclude when I believe that the love of honest Fame has and ever will be predominant in the best the noblest and most capable Natures. Nor is the Approbation of Mankind to be disregarded with Impunity even by you. But, admitting that you could retire in a Manner exactly conformable to your own Wishes and possessed of the Benediction of Mankind, are you sure that such a Step would promote your Happiness? Have you not often experienced that your Judgement was fallible with Respect to the Means of Happiness? Have you not, on some Occasions, found the Consummation of your Wishes the Source of the keenest of your Sufferings? God grant that your Mind may be so enlightened that you may, on this Occasion, form a true Judgement and may the eternal Disposer of human Events watch over your welfare. May the Remnant of your Days be happily and actively employed in the Discharge of those Duties which elevate and fortify the Soul. And may you, till the extremest old age, enjoy the pure Felicity of having employed your whole Faculties for the Prosperity of the People for whose Happiness you are responsible, for to you their Happiness is intrusted. Adieu believe me as I ever am Your sincere affectionate Friend

Eliza. Powel

